DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.
Formal Matters
Applicant’s claim amendments and arguments in the reply filed on April 07, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-9, 11, 13-16 and 18-22 are pending.  Claims 1-5, 7-9, 11, 13-14 and 20-21 are under consideration in the instant office action. Claims 6, 15-16, 18-19, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 10, 12 and 17 are cancelled. Applicant amended claim 1 as recited. Applicant’s claim amendments and arguments did not overcome the rejections under 35 USC 103 of record for reasons set forth in the previous office action and herein below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 07, 2022 are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A signed copy is attached herein.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-5, 7-9, 11, 13-14 and 20-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (EP 0497144), Germanaud et al. (WO 2016/185046, IDS reference) and Martin et al. (US 20050239950).
Note: The claims are examined only with respect to the elected species diblock copolymer based on styrene and ethylene/propylene (used in the examples in the specification) as the gelling polymer; zinc stearate as non-polymer gelling agents; and as hydrocarbon oil of Table 1 of the present specification as the hydrocarbon oil.
Applicant Claims

Applicants claim a gelled composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Chung et al., teach a cosmetic compositions comprising (a) a particulate styrene-ethylene-propylene copolymer, (b) an emollient, and (c) a pigment and/or sunblock agent. The compositions are characterized by a combination of desirable characteristics, including that they leave a smooth texture when applied to the skin, they are easily spreadable, and they are relatively transfer proof (see abstract). A cosmetic composition comprising: a first component comprising particulate styrene-ethylene-propylene copolymer; a second component comprising an emollient selected from the group consisting of isododecane, a C9-C12 aliphatic hydrocarbon, a C9-C12 isoparaffin, mineral oil, isotetracosane, an ester made from a C₃-C₁₂ alcohol and a C₃-C₁₈ carboxylic acid, and mixtures thereof; and a third component selected from the group consisting of a colorant, a sunblock agent, and mixtures thereof (see claim 1). The cosmetic composition of claim 1, wherein the copolymer is a diblock copolymer having the structure S-EP, wherein "S" denotes a block comprising styrene monomers and "EP" denotes a block comprising ethylene and propylene monomers (see claim 2).
Particulate styrene-ethylene-propylene copolymers are well known in the art. For example, suitable styrene-ethylene-propylene copolymers for use in this invention may be obtained, in powdered form, from Shell Chemical Company, Oak Brook, Illinois under the description "Kraton® G Rubber." A particularly preferred material is Kraton® G-1701X. We understand that the G-1701X material is a diblock copolymer having the structure S-EP where "S" denotes a block comprising styrene monomers and "EP" denotes a block comprising ethylene and propylene monomers (paragraph 13). The particulate styrene-ethylene-propylene copolymer of the present invention preferably comprises from 0.50% to 90% by weight of the composition of the invention. Most preferably, the composition contains from 1.0% to 25% by weight of the copolymer (paragraph 12). The emollient (which the examiner equates as the hydrocarbon oil) used in the composition of the invention preferably comprises from 10.0% to 90% by weight of the composition. Most preferably, the emollient comprises from 10% to 70% by weight of the composition (paragraph 14). The amount and identity of emollient(s) used are chosen to achieve the desired property for the intended use of the composition (e.g., for use as a foundation, concealer, blush, etc.). Suitable emollients are isododecane, C9-C12 aliphatic hydrocarbons (for example, Permethyl® 99A-D available from Permethyl Corp., Frazer, Pennsylvania), the C9-C12 isoparaffins (for example, Isopar® available from Exxon, Houston, Texas), isotetracosane, an ester made from a C₃-C₁₂ alcohol and a C₃-C₁₈ carboxylic acid (such as glycerol trioctanoate available as Trivent® OCG from Trivent Chemical Co., Inc., South River, New Jersey; isodecyl isononanoate available as Wickenol® 152 from Wickhen Products, Inc., Huguenot, New York; trioctyl citrate available from Bernel Industries, Engelwood, New Jersey; and isopropyl myristate available as Lexol® IPM from Inolex Chemical Co., Philadelphia, Pennsylvania); and mineral oils (such as the white mineral oils available from Witco Incs., New York, New York). Mixture of emollients may be used in our compositions in order to tailor the properties of the resulting compositions to best fit their intended use (paragraph 15). Colorants used in the present invention are preferably used in amounts such that they comprise 1.0% to 85.0% by weight of the composition and preferably to be in the form of small particles (e.g., particles having an average size of a few microns or less). Most preferably, the colorant comprises 5% to 50% by weight of the composition (paragraph 16). Among suitable colorants are titanium dioxide (such as titanium dioxide #328 available from Whittaker, Clark & Daniels, South Plainfied, New Jersey), iron oxide (such as Cosmetic Yellow-Iron Oxide 7055, available from Whittaker, Clark and Daniels), zinc oxide, boron nitride, colored nylon (for example, Orgasol® available from Lipo, Patterson, New Jersey) and colored polymethylmethacrylate. Any colorant suitable for use in cosmetic compositions and compatible with the other constituents in our composition may be used. Mixtures of colorants may also be used. The selection of a suitable colorant, of course, depends on the color desired and the intended use of the composition (e.g., as a foundation, concealer, blush, etc.) (paragraph 17). Chung et al., teach in example 1 as follows: A composition suitable for use as foundation and a sunscreen was prepared from the following components in the stated amounts:

    PNG
    media_image1.png
    425
    615
    media_image1.png
    Greyscale

Ascertainment of the Difference between Scope the Prior Art and the Claims
(MPEP §2141.012)
Chung et al., teach do not specifically teach applicant’s elected hydrocarbon oil disclosed in Table 1 of the specification. This deficiency is cured by the teachings of Germanaud et al.
Germanaud et al. teach a process for preparing a fluid having a boiling point in the range of from 100 to 400°C and comprising more than 95% isoparaffins and containing less than 100ppm aromatic, comprising the step of catalytically hydrogenating a feed comprising more than 95% by weight of a hydrodeoxygenated isomerized hydrocarbon biomass feedstock, at a temperature from 80 to 180°C and at a pressure from 50 to 60 bars. The invention also provides for a fluid having a boiling point in the range of from 100 to 400°C and a boiling range below 80°C, said fluid comprising more than 95% isoparaffins and less than 3% of naphthens by weight and having a ratio of iso-paraffins to n-paraffins of at least 12:1, a biodegradability at 28 days of at least 60%, as measured according to the OECD 306 standard, a biocarbon content of at least 95% by weight, containing less than 100ppm aromatics by weight, and comprising carbon expressed as CH3 sat less than 30% (see abstract). Germanaud et al. teach in example 1 the specific hydrocarbon oil substantially identical to the one disclosed in Table of the specification.

    PNG
    media_image2.png
    732
    817
    media_image2.png
    Greyscale

Germanaud et al. teach these results show that the product prepared according to the process of the invention is free of sulphur and exhibits a very low aromatic content, and is isoparaffinic in nature. Its specific branching distribution and ultra low aromatics content allow for biodegradability and compliance with stringent regulations. Its properties make it very suitable for hydrocarbon fluid applications as special fluids (page 15).

Chung et al., do not specifically teach the incorporation of zinc stearate as the non-polymeric gelling agent. This deficiency is cured by the teachings of Martin et al.
Martin et al. teach anhydrous compositions for making up or caring for the skin, for example foundations, comprising at least one liquid organic phase comprising at least one non-volatile oil, at least one amorphous gelling polymer formed by polymerization of an olefin, and poly(methyl methacrylate) particles, wherein the amount of the at least one non-volatile oil present in the composition is greater than the amount of poly(methyl methacrylate) particles present in the composition. The compositions may exhibit a smooth and melting creamy texture, spread easily over the skin, and make it possible to obtain a homogeneous make-up that has a powdery and matt finish and that confers a pleasant softness on the skin. The make-up may also exhibit good properties of hold (see abstract). An anhydrous composition for making up or caring for the skin, comprising at least one liquid organic phase comprising at least one non-volatile oil, at least one amorphous gelling polymer formed by polymerization of an olefin, and poly(methyl methacrylate) particles, wherein the amount of the at least one non-volatile oil present in the composition is greater than the amount of poly(methyl methacrylate) particles present in the composition (see claim 1). Non-limiting mention may be made, as examples of hydrogenated diblock copolymers, of styrene-ethylene/propylene copolymers and styrene-ethylene/butadiene copolymers. Diblock polymers are sold, for example, under the name Kraton® G1701E by Kraton Polymers (paragraph 23).In one embodiment, the compositions according to the present disclosure comprise, as a polymeric gelling agent, a diblock copolymer such as those described above, for example a styrene-ethylene/propylene diblock copolymer (see paragraph 26). The at least one non-volatile oil may be chosen from hydrocarbon oils, for example those of animal and vegetable origin, silicone oils, and their mixtures. The term “hydrocarbon oil,” as used herein, is understood to mean an oil comprising mainly hydrogen and carbon atoms, and optionally oxygen, nitrogen, sulfur, and/or phosphorus atoms (paragraph 30). he at least one additional filler can be inorganic or organic, of any shape, for example platelet-shaped, spherical or oblong, and of any crystallographic form (for example sheet, cubic, hexagonal, orthorhombic, and the like). Non-limiting mention may be made of talc, mica, silica, kaolin, polyamide (Nylon®) powders, poly-β-alanine powders, polyethylene powders, polyurethane powders, such as the powder formed of hexamethylene diisocyanate and trimethylol hexyllactone copolymer sold under the name Plastic Powder D-400 by Toshiki, the powders formed of tetrafluoroethylene polymers (Teflon®), lauroyllysine, starch, boron nitride, polymeric hollow microspheres, such as those of poly(vinylidene chloride)/acrylonitrile, for example Expancel® (Nobel Industrie), or of acrylic acid copolymers, silicone resin powders such as silsesquioxane powders (silicone resin powders disclosed, for example, in European Patent Application No. EP 293,795, and sold, for example, under the name Tospearls® from Toshiba), polyorganosiloxane elastomer particles, precipitated calcium carbonate, magnesium carbonate, basic magnesium carbonate, hydroxyapatite, hollow silica microspheres, glass microcapsules, ceramic microcapsules, metal soaps derived from organic carboxylic acids comprising from 8 to 22 carbon atoms, such as from 12 to 18 carbon atoms, for example zinc stearate, magnesium stearate, lithium stearate, zinc laurate, and magnesium myristate, and their mixtures (see paragraph 71). The term “fillers,” as used herein, is understood to mean colorless and white, inorganic and synthetic particles of any shape that are insoluble in the medium of the compositions, regardless of the temperature at which the compositions are manufactured (see paragraph 70). The at least one additional filler can be present in the compositions according to the present disclosure in an amount ranging from 0.1% to 35% by weight, for example from 0.5% to 30% by weight, such as from 1% to 25% by weight, relative to the total weight of the composition (paragraph 72). The anhydrous composition according to claim 1, further comprising at least one inorganic thickener for an oily phase (see claim 48). The anhydrous composition according to claim 48, wherein the at least one inorganic thickener for an oily phase is chosen from organophilic clays and pyrogenic silicas (see claim 49). Non-limiting mention may be made, as examples of such products, of clays of the family of the smectites, such as montmorillonites, hectorites, bentonites, beidellites, and saponites, and of the family of the vermiculites, stevensite, and chlorites (paragraph 84).
 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Chung et al. by incorporating or utilizing the hydrocarbon oil disclosed in applicant’s specification Table 1 because Germanaud et al. teach a process for preparing a fluid having a boiling point in the range of from 100 to 400°C and comprising more than 95% isoparaffins and containing less than 100ppm aromatic, comprising the step of catalytically hydrogenating a feed comprising more than 95% by weight of a hydrodeoxygenated isomerized hydrocarbon biomass feedstock, at a temperature from 80 to 180°C and at a pressure from 50 to 60 bars. The invention also provides for a fluid having a boiling point in the range of from 100 to 400°C and a boiling range below 80°C, said fluid comprising more than 95% isoparaffins and less than 3% of naphthens by weight and having a ratio of iso-paraffins to n-paraffins of at least 12:1, a biodegradability at 28 days of at least 60%, as measured according to the OECD 306 standard, a biocarbon content of at least 95% by weight, containing less than 100ppm aromatics by weight, and comprising carbon expressed as CH3 sat less than 30% (see abstract). Germanaud et al. teach in example 1 the specific hydrocarbon oil substantially identical to the one disclosed in Table of the specification.

    PNG
    media_image2.png
    732
    817
    media_image2.png
    Greyscale

One of ordinary skill in the art would have been motivated to do so because Germanaud et al. teach the above results described in the table show that the hydrocarbon oil product prepared according to the process of the invention is free of sulphur and exhibits a very low aromatic content, and is isoparaffinic in nature. Its specific branching distribution and ultra low aromatics content allow for biodegradability and compliance with stringent regulations. Its properties make it very suitable for hydrocarbon fluid applications as special fluids (page 15). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Additionally it would have been prima facie obvious to substitute one hydrocarbon oil with another hydrocarbon oil because they are functionally equivalent for their intended purpose. In the case where the claimed amount ranges of diblock copolymer, hydrocarbon oil or non-polymer gelling agent “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  An ordinary skilled artisan would have had a reasonable expectation of success in combining the teachings of Chung et al. and Germanaud et al. because both references teach compositions containing hydrocarbon oils. With regard to the term “gelled” in the preamble it is clear that Chung et al. teach exactly the same gelling diblock copolymer which will necessarily gel the composition.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Chung et al. by incorporating or utilizing zinc stearate as a non-polymeric gelling agent or filler because Martin et al. teach anhydrous compositions for making up or caring for the skin, for example foundations, comprising at least one liquid organic phase comprising at least one non-volatile oil, at least one amorphous gelling polymer formed by polymerization of an olefin, and poly(methyl methacrylate) particles, wherein the amount of the at least one non-volatile oil present in the composition is greater than the amount of poly(methyl methacrylate) particles present in the composition. The compositions may exhibit a smooth and melting creamy texture, spread easily over the skin, and make it possible to obtain a homogeneous make-up that has a powdery and matt finish and that confers a pleasant softness on the skin. The make-up may also exhibit good properties of hold (see abstract). An anhydrous composition for making up or caring for the skin, comprising at least one liquid organic phase comprising at least one non-volatile oil, at least one amorphous gelling polymer formed by polymerization of an olefin, and poly(methyl methacrylate) particles, wherein the amount of the at least one non-volatile oil present in the composition is greater than the amount of poly(methyl methacrylate) particles present in the composition (see claim 1). Non-limiting mention may be made, as examples of hydrogenated diblock copolymers, of styrene-ethylene/propylene copolymers and styrene-ethylene/butadiene copolymers. Diblock polymers are sold, for example, under the name Kraton® G1701E by Kraton Polymers (paragraph 23). In one embodiment, the compositions according to the present disclosure comprise, as a polymeric gelling agent, a diblock copolymer such as those described above, for example a styrene-ethylene/propylene diblock copolymer (see paragraph 26). The at least one non-volatile oil may be chosen from hydrocarbon oils, for example those of animal and vegetable origin, silicone oils, and their mixtures. The term “hydrocarbon oil,” as used herein, is understood to mean an oil comprising mainly hydrogen and carbon atoms, and optionally oxygen, nitrogen, sulfur, and/or phosphorus atoms (paragraph 30). he at least one additional filler can be inorganic or organic, of any shape, for example platelet-shaped, spherical or oblong, and of any crystallographic form (for example sheet, cubic, hexagonal, orthorhombic, and the like). Non-limiting mention may be made of talc, mica, silica, kaolin, polyamide (Nylon®) powders, poly-β-alanine powders, polyethylene powders, polyurethane powders, such as the powder formed of hexamethylene diisocyanate and trimethylol hexyllactone copolymer sold under the name Plastic Powder D-400 by Toshiki, the powders formed of tetrafluoroethylene polymers (Teflon®), lauroyllysine, starch, boron nitride, polymeric hollow microspheres, such as those of poly(vinylidene chloride)/acrylonitrile, for example Expancel® (Nobel Industrie), or of acrylic acid copolymers, silicone resin powders such as silsesquioxane powders (silicone resin powders disclosed, for example, in European Patent Application No. EP 293,795, and sold, for example, under the name Tospearls® from Toshiba), polyorganosiloxane elastomer particles, precipitated calcium carbonate, magnesium carbonate, basic magnesium carbonate, hydroxyapatite, hollow silica microspheres, glass microcapsules, ceramic microcapsules, metal soaps derived from organic carboxylic acids comprising from 8 to 22 carbon atoms, such as from 12 to 18 carbon atoms, for example zinc stearate, magnesium stearate, lithium stearate, zinc laurate, and magnesium myristate, and their mixtures (see paragraph 71). The term “fillers,” as used herein, is understood to mean colorless and white, inorganic and synthetic particles of any shape that are insoluble in the medium of the compositions, regardless of the temperature at which the compositions are manufactured (see paragraph 70). The at least one additional filler can be present in the compositions according to the present disclosure in an amount ranging from 0.1% to 35% by weight, for example from 0.5% to 30% by weight, such as from 1% to 25% by weight, relative to the total weight of the composition (paragraph 72). The anhydrous composition according to claim 1, further comprising at least one inorganic thickener for an oily phase (see claim 48). The anhydrous composition according to claim 48, wherein the at least one inorganic thickener for an oily phase is chosen from organophilic clays and pyrogenic silicas (see claim 49). Non-limiting mention may be made, as examples of such products, of clays of the family of the smectites, such as montmorillonites, hectorites, bentonites, beidellites, and saponites, and of the family of the vermiculites, stevensite, and chlorites (paragraph 84). One of ordinary skill in the art would have been motivated to incorporate fillers like zinc stearate because the fillers as it is conventionally known in the art they play a thickening role for the composition. In the case where the claimed ranges for amounts of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). An ordinary skilled artisan would have had a reasonable expectation of success in combining the teachings of Chung et al. and Martin et al. because both references teach similar compositions containing substantially similar ingredients. With regard to the term “gelled” in the preamble it is clear that Chung et al. teach exactly the same gelling diblock copolymer which will necessarily gel the composition.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues None of these emollients have a boiling temperature ranging from 230 to 340°C. For example, C9-C12 isoparaffins have a boiling range of about 188 to about 213°C. Chung et al. ‘144 disclose isoparaffins having a lower boiling range than the claimed boiling range. In the examples of Chung et al. ‘144, the emollients represent respectively 32%wt and 39%wt of the cosmetic composition without considering the isododecane of the copolymer. If the isododecane of the copolymer is considered, the “emollient” may represent respectively 49%wt and 56%wt of the cosmetic composition, and in that case, the copolymer represents only 3%wt of the cosmetic composition. Even if one of ordinary skill in the art considers the general disclosure of Chung et al. ‘144 and the range from 10 to 70%wt for the emollient and the range from 1 to 25%wt for the polymer, one of ordinary skill in the art would consult the examples in order to know suitable combined amounts for each compound. One of ordinary skill in the art would derive from the examples that amounts lower than 60%wt are preferable for the emollient and that amounts lower than 4%wt for the polymer are preferable. Chung et al. ‘144 fail to disclose or suggest the respective amounts of hydrocarbon oil and gelling agent as recited in amended claim 1.
The above assertions are not found persuasive because applicant is resorting to attacking the references individually wherein the rejection is based on the combination teachings of the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner clearly indicated that Chung et al., teach do not specifically teach applicant’s elected hydrocarbon oil disclosed in Table 1 of the specification. This deficiency is cured by the teachings of Germanaud et al. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Chung et al. by incorporating or utilizing the hydrocarbon oil disclosed in applicant’s specification Table 1 because Germanaud et al. teach a process for preparing a fluid having a boiling point in the range of from 100 to 400°C and comprising more than 95% isoparaffins and containing less than 100ppm aromatic, comprising the step of catalytically hydrogenating a feed comprising more than 95% by weight of a hydrodeoxygenated isomerized hydrocarbon biomass feedstock, at a temperature from 80 to 180°C and at a pressure from 50 to 60 bars. The invention also provides for a fluid having a boiling point in the range of from 100 to 400°C and a boiling range below 80°C, said fluid comprising more than 95% isoparaffins and less than 3% of naphthens by weight and having a ratio of iso-paraffins to n-paraffins of at least 12:1, a biodegradability at 28 days of at least 60%, as measured according to the OECD 306 standard, a biocarbon content of at least 95% by weight, containing less than 100ppm aromatics by weight, and comprising carbon expressed as CH3 sat less than 30% (see abstract). Germanaud et al. teach in example 1 the specific hydrocarbon oil substantially identical to the one disclosed in Table of the specification.

    PNG
    media_image2.png
    732
    817
    media_image2.png
    Greyscale

One of ordinary skill in the art would have been motivated to do so because Germanaud et al. teach the above results described in the table show that the hydrocarbon oil product prepared according to the process of the invention is free of sulphur and exhibits a very low aromatic content, and is isoparaffinic in nature. Its specific branching distribution and ultra low aromatics content allow for biodegradability and compliance with stringent regulations. Its properties make it very suitable for hydrocarbon fluid applications as special fluids (page 15). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Additionally it would have been prima facie obvious to substitute one hydrocarbon oil with another hydrocarbon oil because they are functionally equivalent for their intended purpose. In the case where the claimed amount ranges of diblock copolymer, hydrocarbon oil or non-polymer gelling agent “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  An ordinary skilled artisan would have had a reasonable expectation of success in combining the teachings of Chung et al. and Germanaud et al. because both references teach compositions containing hydrocarbon oils. With regard to the term “gelled” in the preamble it is clear that Chung et al. teach exactly the same gelling diblock copolymer which will necessarily gel the composition.
Additionally the examiner repeats that the above assertions are not found persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). First the examiner would like to remind applicant the fact that the claims were examined only with respect to the elected species of diblock copolymer based on styrene and ethylene/propylene (used in the examples in the specification) as the gelling polymer; zinc stearate as non-polymer gelling agents; and as hydrocarbon oil of Table 1 of the present specification as the hydrocarbon oil. With regard to the amounts it must be recognized that the cosmetic composition of claim 1, wherein the copolymer is a diblock copolymer having the structure S-EP, wherein "S" denotes a block comprising styrene monomers and "EP" denotes a block comprising ethylene and propylene monomers (see claim 2). Particulate styrene-ethylene-propylene copolymers are well known in the art. For example, suitable styrene-ethylene-propylene copolymers for use in this invention may be obtained, in powdered form, from Shell Chemical Company, Oak Brook, Illinois under the description "Kraton® G Rubber." A particularly preferred material is Kraton® G-1701X. We understand that the G-1701X material is a diblock copolymer having the structure S-EP where "S" denotes a block comprising styrene monomers and "EP" denotes a block comprising ethylene and propylene monomers (paragraph 13). The particulate styrene-ethylene-propylene copolymer of the present invention preferably comprises from 0.50% to 90% by weight of the composition of the invention. Most preferably, the composition contains from 1.0% to 25% by weight of the copolymer (paragraph 12). These amounts clearly overlap in scope with the claimed range of from 5 to 40% and they render obvious the claimed range.
 The emollient (which the examiner equates as the hydrocarbon oil) used in the composition of the invention preferably comprises from 10.0% to 90% by weight of the composition. Most preferably, the emollient comprises from 10% to 70% by weight of the composition (paragraph 14). These amounts clearly overlap in scope with the claimed range of from 60 to 95% and they render obvious the claimed range. The amount and identity of emollient(s) used are chosen to achieve the desired property for the intended use of the composition (e.g., for use as a foundation, concealer, blush, etc.). Suitable emollients are isododecane, C9-C12 aliphatic hydrocarbons (for example, Permethyl® 99A-D available from Permethyl Corp., Frazer, Pennsylvania), the C9-C12 isoparaffins (for example, Isopar® available from Exxon, Houston, Texas), isotetracosane, an ester made from a C₃-C₁₂ alcohol and a C₃-C₁₈ carboxylic acid (such as glycerol trioctanoate available as Trivent® OCG from Trivent Chemical Co., Inc., South River, New Jersey; isodecyl isononanoate available as Wickenol® 152 from Wickhen Products, Inc., Huguenot, New York; trioctyl citrate available from Bernel Industries, Engelwood, New Jersey; and isopropyl myristate available as Lexol® IPM from Inolex Chemical Co., Philadelphia, Pennsylvania); and mineral oils (such as the white mineral oils available from Witco Incs., New York, New York). Mixture of emollients may be used in our compositions in order to tailor the properties of the resulting compositions to best fit their intended use (paragraph 15). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The amounts are result effective parameters and are optimizable by one of ordinary skill in the art absent a showing of criticality of the claimed ranges.
Applicant argues as the Examiner admits, Chung et al. ‘144 fail to disclose or suggest the hydrocarbon oil of claim 1. In particular, Chung et al. ‘144 fail to disclose or suggest a hydrocarbon oil having at least 90% wt of isoparaffins and a biocarbon content of at least 90%wt. The Examiner relies on Germanaud et al. ‘046 to replace the emollient of Chung et al. ‘144 with the hydrocarbon oil of Germanaud et al. ‘046. Applicant argues that one of ordinary skill in the art would not combine Chung et al. ‘144 and Germanaud et al. ‘046 because Germanaud et al. ‘046 fail to disclose or suggest cosmetic applications. Indeed, Germanaud et al. ‘046 disclose different uses at page 10, lines 9-24 but cosmetic uses are not disclosed. As such, one of ordinary skill in the art would not derive from Germanaud et al. ‘046 that the hydrocarbon oil can be used in cosmetic compositions and even less that the hydrocarbon oil can form a gelled composition when it is mixed with a specific gelling agent. Germanaud et al. ‘046 fail to disclose or suggest any gelling agent and fail to disclose or suggest that the hydrocarbon oil will form a suitable gelled composition. Both Chung et al. ‘144 and Germanaud et al. ‘046 do not belong to the same field of invention such that one of ordinary skill in the art cannot derive from Germanaud et al. ‘046 that the hydrocarbon oil may be used as the “emollient” of Chung et al. ‘144. On the contrary, Chung et al. ‘144 disclose that the composition should have specific properties, but one of ordinary skill in the art has no reasonable expectation of success to maintain the properties if he or she replaces the emollient of Chung et al. ‘144 with the hydrocarbon oil of Germanaud et al. ‘046. The boiling range is an important property for a hydrocarbon oil, and the difference in boiling ranges between the isoparaffinic emollient of Chung et al. ‘144 and the hydrocarbon oil of Germanaud et al. ‘046 is such that one of ordinary skill in the art cannot derive that the hydrocarbon oil of Germanaud et al. ‘046, having a higher boiling range than the isoparaffins disclosed in Chung et al. ‘144, can be suitably used in order to form a gelled composition.
The above assertions are not found persuasive because in response to applicant's argument that the two references do not belong to the same field of invention, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, one of ordinary skill in the art would have been motivated to utilize the elected hydrocarbon oil in the composition of Chung et al. because Germanaud et al. teach the above results described in the table show that the hydrocarbon oil product prepared according to the process of the invention is free of sulphur and exhibits a very low aromatic content, and is isoparaffinic in nature. Its specific branching distribution and ultra low aromatics content allow for biodegradability and compliance with stringent regulations. Its properties make it very suitable for hydrocarbon fluid applications as special fluids (page 15). For Germanaud et al. to be combinable with Chung et al, Germanaud et al. do not necessarily have to teach a cosmetic composition. It must be recognized that Chung et al., teach the inclusion of hydrocarbon oils such as isoparaffin based in the composition. The compositions are characterized by a combination of desirable characteristics, including that they leave a smooth texture when applied to the skin, they are easily spreadable, and they are relatively transfer proof (see abstract). A cosmetic composition comprising: a first component comprising particulate styrene-ethylene-propylene copolymer; a second component comprising an emollient selected from the group consisting of isododecane, a C9-C12 aliphatic hydrocarbon, a C9-C12 isoparaffin, mineral oil, isotetracosane, an ester made from a C₃-C₁₂ alcohol and a C₃-C₁₈ carboxylic acid, and mixtures thereof; and a third component selected from the group consisting of a colorant, a sunblock agent, and mixtures thereof (see claim 1). One of ordinary skill in the art would not limit him or her self  to look to the cosmetic art only to study the advantageous properties of hydrocarbon oils. The advantageous properties of the hydrocarbon oils such as isoparaffin based ones of applicant’s elected species outlined by Germanaud et al. are applicable to different fields where there is a need for hydrocarbon oils. Germanaud et al. teach that its properties make it very suitable for hydrocarbon fluid applications as special fluids (page 15). Chung et al. also clearly teach the need for the use of hydrocarbon oils. There is no teaching in Germanaud et al. discouraging the use of its hydrocarbon in cosmetics. Germanaud et al. do not also necessarily have to teach the hydrocarbon oil can form a gelled composition as these is clearly addressed by Chung et al.  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Chung et al. by incorporating or utilizing the hydrocarbon oil disclosed in applicant’s specification Table 1 because Germanaud et al. teach a process for preparing a fluid having a boiling point in the range of from 100 to 400°C and comprising more than 95% isoparaffins and containing less than 100ppm aromatic, comprising the step of catalytically hydrogenating a feed comprising more than 95% by weight of a hydrodeoxygenated isomerized hydrocarbon biomass feedstock, at a temperature from 80 to 180°C and at a pressure from 50 to 60 bars. The invention also provides for a fluid having a boiling point in the range of from 100 to 400°C and a boiling range below 80°C, said fluid comprising more than 95% isoparaffins and less than 3% of naphthens by weight and having a ratio of iso-paraffins to n-paraffins of at least 12:1, a biodegradability at 28 days of at least 60%, as measured according to the OECD 306 standard, a biocarbon content of at least 95% by weight, containing less than 100ppm aromatics by weight, and comprising carbon expressed as CH3 sat less than 30% (see abstract). Germanaud et al. teach in example 1 the specific hydrocarbon oil substantially identical to the one disclosed in Table of the specification.

    PNG
    media_image2.png
    732
    817
    media_image2.png
    Greyscale

One of ordinary skill in the art would have been motivated to do so because Germanaud et al. teach the above results described in the table show that the hydrocarbon oil product prepared according to the process of the invention is free of sulphur and exhibits a very low aromatic content, and is isoparaffinic in nature. Its specific branching distribution and ultra low aromatics content allow for biodegradability and compliance with stringent regulations. Its properties make it very suitable for hydrocarbon fluid applications as special fluids (page 15). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Additionally it would have been prima facie obvious to substitute one hydrocarbon oil with another hydrocarbon oil because they are functionally equivalent for their intended purpose. In the case where the claimed amount ranges of diblock copolymer, hydrocarbon oil or non-polymer gelling agent “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  An ordinary skilled artisan would have had a reasonable expectation of success in combining the teachings of Chung et al. and Germanaud et al. because both references teach compositions containing hydrocarbon oils. With regard to the term “gelled” in the preamble it is clear that Chung et al. teach exactly the same gelling diblock copolymer which will necessarily gel the composition.
Applicant argues In the attached Declaration, additional test data are set forth. Specifically, the examples of Chung et al. ‘144 were reproduced, and the gels of Chung et al. ‘144 were compared with gels according to the claimed invention. The gels of Chung et al. ‘144 were more irritant and provided a less fatty sensation on the skin than the gels of the claimed invention. The gels differed only by the nature of the hydrocarbon oil. Thus, the attached Declaration demonstrates that the unexpectedly superior results achieved by the claimed invention are due to the nature of the hydrocarbon oil when implemented in a gel composition. The comparative examples strongly evidence that the prior art does not produce the results of the claimed invention.
The above assertions are not found persuasive because the examiner still reminds Applicant Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicant’s data is broader in the recitation of the ingredients and amounts of ingredients than what the experiment utilized. Applicant is still requested to amend the claims commensurate in scope with the data.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIGABU KASSA/Primary Examiner, Art Unit 1619